Citation Nr: 1739314	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-44 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic generalized dermatitis prior to September 6, 2012, a disability rating in excess of 30 percent from September 6, 2012, to July 26, 2015, a disability rating in excess of 10 percent from July 27, 2015, to December 12, 2016, and a disability rating in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1990, and from November 1992 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in September 2016.  

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to September 6, 2012, the probative, competent evidence demonstrates that dermatitis affected less than 5 percent of total body surface area and no more than 1 percent of exposed body surface area, and no systemic therapy was used.  

2.  From September 6, 2012, through July 26, 2015, the probative, competent evidence demonstrates that dermatitis affected no more than 20 to 40 percent of total body area and 5 to 20 percent of exposed body area, and no systemic therapy was used. 

3.  From July 27, 2015, through December 12, 2016, the probative, competent evidence demonstrates dermatitis affected less than 20 percent of the total body surface area and none of the exposed body area, and no systemic therapy was used.  

4.  On and after December 13, 2016, the probative, competent evidence demonstrates that dermatitis affected more than 40 percent of the total body surface area, and no systemic therapy was used.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for chronic generalized dermatitis prior to September 6, 2012, a disability rating in excess of 30 percent from September 6, 2012, to July 26, 2015, a disability rating in excess of 10 percent from July 27, 2015, to December 12, 2016, and a disability rating in excess of 60 percent thereafter have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic generalized dermatitis is currently rated as 10 percent disabling prior to September 6, 2012, 30 percent disabling from September 6, 2012, to July 26, 2015, 10 percent disabling from July 27, 2015, to December 12, 2016, and 60 percent disabling thereafter.  This condition is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  While the Veteran also carries a diagnosis of psoriasis, which may be rated under Diagnostic Code 7816, the rating criteria are the same.  Under Diagnostic Code 7806:
 
A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), that Diagnostic Code 7806 draws a clear distinction between "topical therapy" and "systemic therapy" with respect to the use of corticosteroids.  In that regard, Diagnostic Code 7806 provides that a noncompensable rating be assigned when "no more than topical therapy" is required, but provides for higher ratings with "systemic therapy."  Thus, "systemic therapy" means treatment affecting the whole body, whereas "topical therapy" means only treatment affecting only the specific body area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.

The Veteran first underwent VA examination in connection with his claim in March 2010.  The examiner noted dermatitis/eczema with psoriasis, and that the Veteran was on treatment for scalp and skin lesions.  The examiner indicated that the total body surface area involved was less than 5 percent, and that the exposed body surface area involved was 1 percent.  There was no indication of scarring, disfigurement, systemic symptoms, malignancies, or impairment of function.  The Veteran was treating his condition with various topical creams.  He complained of itching on his scalp.

In September 2010, the Veteran reported that he believed his dermatitis to cover 20 to 40 percent of his body, including his back, legs, head, arms, and backside.  He stated that he was treated with corticosteroids and other immunosuppressive drugs.  

When the Veteran underwent VA general medical examination in May 2011, his dermatitis eczema with psoriasis was noted to affect his scalp and skin, and he was using various topical treatments.  In an addendum opinion provided in June 2011, the examiner opined that less than 1 percent of the Veteran's total body surface area and 0 percent of exposed body surface area was involved.

The Veteran again underwent VA examination on September 6, 2012.  His dermatitis was noted to be mildly pruritic and to involve his entire body, including his scalp.  In the past 12 months, he had used topical corticosteroids and other topical medications constantly or near-constantly.  He was not noted to have used any oral, systemic, or immunosuppressive medications.  The examiner opined that the Veteran's condition was presently affecting 20 to 40 percent of his total body area and 5 to 20 percent of exposed body area.  The Veteran had no scarring or disfigurement of the head, face, or neck, and the examiner opined that the condition did not affect the Veteran's ability to work.

The Veteran next underwent VA examination on July 27, 2015.  The Veteran stated that he felt his skin condition had worsened, and that he was having an intermittent rash over the legs, arms, back, chest, and scalp.  He had no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations.  The examiner indicated that over the past 12 months the Veteran had been treated with topical corticosteroids and other topical medications for 6 weeks or more, but not constantly.  The total body area affected by dermatitis was 5 percent to 20 percent, and none of the exposed body area was affected.  The examiner noted hyperpigmented macular lesions over the Veteran's upper back, arms, shoulders, and legs, and opined that the condition did not impact the Veteran's ability to work.  

The Veteran submitted a private treatment record dated April 2016 in which a physician, Dr. P.K., opined that the Veteran's eczematous dermatitis covered 15 percent of body surface area, including parts of the scalp, upper back, arms, legs, chest, abdomen, and upper buttock, and lichenification was noted on the bilateral legs.  

The Veteran most recently underwent VA examination on December 13, 2016.  He reported essentially constant itching and scratching of lesions throughout the body.  The examiner noted scab lesions on the scalp, neck, upper back, arms, legs, chest, abdomen, and upper buttock region, as well as post-inflammatory hyperpigmentation in older lesions on the extremities, chest, abdomen, and upper back, and lichenification on the bilateral legs.  The Veteran had no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations.  Over the past twelve months, the Veteran had taken an oral medication, doxepin, for 6 weeks or more, but not constantly, and topical corticosteroids and other topical medications constantly or near-constantly.  At the time of the examination, dermatitis covered more than 40 percent of the Veteran's total body area, and 5 to 20 percent of the exposed area.  The examiner opined that the Veteran's skin conditions did not impact his ability to work, and noted that the Veteran reported feeling embarrassed about scratching and picking at the lesions on his body.  The Veteran also reported difficulty sleeping at times due to itching.  

Treatment records and lay statements during the period on appeal reflect symptoms consistent with those noted above.  During his June 2016 hearing, the Veteran testified that his symptoms increased seasonally, and that at times he took a pill to help him sleep when he was itching badly.

Upon review, the Board finds no change is warranted in the currently assigned ratings.  Preliminarily, the Board notes that at no time during the period on appeal does the evidence reflect that the Veteran was treated with systemic therapy, such as corticosteroids or immunosuppressives, as contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7806 and the Federal Circuit in Johnson.  In that regard, while the Veteran occasionally took an oral medication to help with itching and sleep, this medication does not appear to be a systemic therapy.  Accordingly, the Veteran's dermatitis must be evaluated based on the percentage of body surface area affect.  

Prior to September 6, 2012, the competent evidence demonstrates that less than 5 percent of total body surface area and not more than 1 percent of exposed body surface area was involved.  In that regard, the Board notes in September 2010 the Veteran indicated that he believed his dermatitis to cover 20 to 40 percent of his body and that he was treated with corticosteroids and other immunosuppressive drugs, however, as these assertions contradict findings upon examination and as there is no indication that the Veteran is competent to make such findings, the Board finds that the findings upon medical examination are more probative for rating purposes.  From September 6, 2012, through July 26, 2015, the evidence demonstrates that no more than 20 to 40 percent of total body area and 5 to 20 percent of exposed body area were affected.  From July 27, 2015, through December 12, 2016, the evidence demonstrates that less than 20 percent of the total body surface area and none of the exposed body area were affected.  Finally, on and after December 13, 2016, the evidence reflects that more than 40 percent of the total body surface area was affected.  As such, the Board finds that increased disability ratings cannot be granted at any point during the period on appeal.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds that no additional or different rating is appropriate.  To the extent that the Veteran has alleged that his condition impairs his sleep, the evidence reflects that such impairment is due to itching, which the Board finds is contemplated by the assigned rating.  Furthermore, the Veteran has filed separate claims for service connection for a sleep disorder, to include sleep apnea, which is not on appeal herein.
The Board notes that the Veteran's representative has alleged that the Veteran's dermatitis has presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted the Veteran's dermatitis manifested primarily in an itchy rash, which is contemplated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  On and after December 13, 2016, the Veteran is in receipt of the maximum rating available for this impairment, but the Board finds that the rating fully encompasses the symptoms of the disability.  As noted above, while the Veteran has reported difficulty sleeping, such difficulty is due to itching which is contemplated by the applicable criteria.  Accordingly, the Board finds that the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Moreover, governing norms are not present in this case.  The Veteran has not been frequently hospitalized as a result of this disability and multiple VA examiners have noted that the skin condition does not impact employment.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's dermatitis and any other service-connected disabilities that is not already specifically contemplated by the individually-assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for chronic generalized dermatitis prior to September 6, 2012, a disability rating in excess of 30 percent from September 6, 2012, to July 26, 2015, a disability rating in excess of 10 percent from July 27, 2015, to December 12, 2016, and a disability rating in excess of 60 percent thereafter is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


